        Case 1:18-cv-00528-GBD-OTW Document 74 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
TINGYAO LIN,
                                                                 :
                                      Plaintiff,                 :   18-CV-0528 (GBD) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
YURI SUSHI INC., et al.,                                         :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendant Yuri Sushi Inc.’s letters to the Court. (ECF 71, 72,

and 73). Companies such as Yuri Sushi cannot appear pro se and will default if they do not

obtain counsel.

         The pro se individual Defendants – Sophia Lian, Ling Tao Lian – have 30 days, or by

October 14, 2020, to either obtain counsel or appear pro se. They may contact the Pro Se

Intake Unit at (212) 805-0175 during normal business hours, 8:30am - 5:00pm, Monday - Friday

(except federal holidays).

         Defendant Yuri Sushi also has until October 14, 2020 to find counsel. If Yuri Sushi does

not obtain counsel, Plaintiff shall file a motion to strike Yuri Sushi’s answer by October 21,

2020. By the same date, if Sophia Lian and Ling Tao Lian have not obtained counsel or appeared

pro se, Plaintiff shall also move to strike their answer.

         Plaintiff is directed to email a copy of this Order to Defendants, and to file proof of

service within seven days of this order, or by September 21, 2020.
     Case 1:18-cv-00528-GBD-OTW Document 74 Filed 09/14/20 Page 2 of 2




      The Clerk of Court is directed to mail a copy of this Order to all Defendants at:

      Yuri Sushi
      374 West 46th Street
      New York, NY 10036.

      SO ORDERED.



                                                           s/ Ona T. Wang
Dated: September 14, 2020                                             Ona T. Wang
       New York, New York                                    United States Magistrate Judge
